DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 07/13/2022. Claims
1, 3-16 are pending in the application. As such, claims 1, 3-16 have been examined.  However, after an Examiner’s amendment, claims 6 and 12 have now been cancelled.  Therefore, claims 1, 3-5, 7-11, and 13-16 are now pending and also have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Elliott Cho (Reg. No. 74,928) on 08/26/2022.

Please amend claim 5 as follows: 
In claim 5, replace:
“A decoding method of a frequency spectrum recovery scheme performed by a decoder, the method comprising:
decoding a first frequency spectral coefficient transmitted from an encoder;
recovering a magnitude of a second frequency spectral coefficient through a neural network based on a quantized first frequency spectrum respect to the current time and the past time;
determining a sign transmission rule of a second frequency spectral coefficient, which is not transmitted by the encoder;
allocating a sign of the second frequency spectral coefficient depending on the sign transmission rule; and
performing inverse transform coding on the first frequency spectral coefficient and a second frequency spectrum, of which the sign and the magnitude are determined, to output a recovered input signal.”         
With the following replacement
“A decoding method of a frequency spectrum recovery scheme performed by a decoder, the method comprising:
decoding a first frequency spectral coefficient transmitted from an encoder;
recovering a magnitude of a second frequency spectral coefficient through a neural network based on a quantized first frequency spectrum respect to the current time and the past time;
determining a sign transmission rule of a second frequency spectral coefficient, which is not transmitted by the encoder;
allocating a sign of the second frequency spectral coefficient depending on the sign transmission rule; and
performing inverse transform coding on the first frequency spectral coefficient and a second frequency spectrum, of which the sign and the magnitude are determined, to output a recovered input signal,      
wherein the first frequency spectral coefficient is a frequency spectrum transmitted to the decoder, among frequency spectral coefficients in a 2D check pattern derived by performing transform coding on an input signal in the encoder, and
wherein the second frequency spectral coefficient is a frequency spectrum not transmitted to the decoder, among the frequency spectral coefficients in the 2D check pattern derived by performing the transform coding on the input signal in the encoder.” 

Please amend claim 11 as follows: 
In claim 11, replace:
“A decoder performing a decoding method of a frequency spectrum recovery scheme, the decoder comprising:
a processor,
wherein the processor is configured to:
decode a first frequency spectral coefficient transmitted from an encoder;
recover a magnitude of a second frequency spectral coefficient through a neural network based on a quantized first frequency spectrum respect to the current time and the past time;
determine a sign transmission rule of a second frequency spectral coefficient, which is not transmitted by the encoder;
allocate a sign of the second frequency spectral coefficient depending on the sign transmission rule; and
perform inverse transform coding on the first frequency spectral coefficient and a second frequency spectrum, of which the sign and the magnitude are determined, to output a recovered input signal.”
With the following replacement
“A decoder performing a decoding method of a frequency spectrum recovery scheme, the decoder comprising:
a processor,
wherein the processor is configured to:
decode a first frequency spectral coefficient transmitted from an encoder;
recover a magnitude of a second frequency spectral coefficient through a neural network based on a quantized first frequency spectrum respect to the current time and the past time;
determine a sign transmission rule of a second frequency spectral coefficient, which is not transmitted by the encoder;
allocate a sign of the second frequency spectral coefficient depending on the sign transmission rule; and
perform inverse transform coding on the first frequency spectral coefficient and a second frequency spectrum, of which the sign and the magnitude are determined, to output a recovered input signal,
wherein the first frequency spectral coefficient is a frequency spectrum transmitted to the decoder, among frequency spectral coefficients in a 2D check pattern derived by performing transform coding on an input signal in the encoder, and
wherein the second frequency spectral coefficient is a frequency spectrum not transmitted to the decoder, among the frequency spectral coefficients in the 2D check pattern derived by performing the transform coding on the input signal in the encoder.” 
	
	Claims cancellations: Claims 6 and 12 has been cancelled accordingly.


Response to Amendment 
The response filed on 07/13/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-5, 7-11, and 13-16 have been examined.  


Response to Arguments
Applicant’s amendments and remarks with respect to Claims 1, 3-5, 7-11, and 13-16 have been fully reconsidered. In response, Examiner respectfully presents that the previous objections to specification and claim, and further rejections under 35 U.S.C. §103, are respectfully withdrawn in view of the combination of: corresponding reconsidered remarks, claim amendments filed 07/13/2022, and Examiner’s amendment filed on 08/26/2022 found earnestly persuasive.
Allowable Subject Matter
Claims 1, 3-5, 7-11, and 13-16 are found allowable over the prior art of record for at least the following rationale.  
Regarding claim 1, the teachings in Sung (US Patent # 10,388,293 B2) hereinafter as Sung already of record, Sung (US Patent # 10,388,293 B2, herein "Sung") in view of Lu et al. (US Patent Publication Application # 2011/0164677 A1) hereinafter as Lu already of record, further in view of Lee et al. (US Patent Publication Application # 2014/0236581 A1) hereinafter as Lee already of record, and furthermore in view of Moon et al. (US Patent Publication Application # 2019/0149821 A1) hereinafter as Moon already of record, as specifically presented in the previous Non-Final Office Action mailed 04/13/2022, have been fully reconsidered.
Examiner respectfully notes, Sung discloses a method and apparatus of coding a frequency spectrum recovery scheme by an encoder and performing transform coding on an input signal “see e.g., “The frequency domain coder 114 may perform a time-frequency transform on the audio signal provided by the pre-processor 112, select a coding tool in correspondence with the number of channels, a coding band, and a bit rate of the audio signal, and encode the audio signal by using the selected coding tool. The time-frequency transform may use a modified discrete cosine transform (MDCT), … An encoded spectral coefficient is generated by the frequency domain coder 114.” See e.g., Sung, Fig. 2A & 2B, col. 3, lines 32-49)”
“The coefficient decoder 1450 may perform decoding by using a quantizer which is selected for a band where an allocated bit is not 0. The coefficient decoder 1450 may obtain information of an important spectral component in band units for an encoded spectrum and decode information of the obtained information of the important spectral component, …, a magnitude, and a sign. A magnitude of an important spectral component may be decoded by a scheme which differs from a scheme of decoding a number, a position, and a sign. … A selection of a dequantizer may be performed by using the same result as the coefficient coder 950 of FIG. 9. The coefficient decoder 1450 may dequantize a band, where an allocated bit is not 0, by using one selected from the USQ and the TCQ.” (Sung, col. 15, lines 52-68, col. 16, lines 1-3, also see fig. 5 and 13).

As for disclosure regarding Lu, Lu discloses a checker pattern, Fig. 9B, Fig. 13, Picture K (1310) displaying the checker board pattern. 

As for disclosure relating to Lee, Lee discloses a method and apparatus of audio bandwidth extension. Further describes conversion of sinusoidal input signal and generating the transform coefficients of the sinusoidal components “The step of determining the transform coefficients to be encoded may include searching for a first transform coefficient having the maximum amplitude and a second transform coefficient having the second maximum amplitude in consideration of the amplitudes of the transform coefficients, and determining one of three combinations of the first transform coefficient and the second transform coefficient; the first transform coefficient and the transform coefficients adjacent to the first transform coefficient; and the second transform coefficient and the transform coefficients adjacent to the second transform coefficient to be the transform coefficients to be encoded.” (See Lee, para 0011-0022).

As for Moon’s disclosure, Moon discloses a method and apparatus of decoding an image using a multimode intra prediction technique.  Moon further discloses encoding coefficients of the transform block “The entropy encoding module 165 may encode various information, …and block type information of the coding unit, … partition unit information, prediction unit information and transmit unit information, …In the entropy encoding module 165, the coefficient of the transform block may be encoded, in units of partial block in a transform block, as a non-zero coefficient, … and various types of flags indicating a sign of a coefficient, etc. The coefficient that is not encoded with only the flag may be encoded … between the coefficient encoded through the flag and the coefficient of the actual transform block. … in detail with reference to FIG. 6.” (See Moon, para 0087] and it also discloses more details about how a sign of a coefficient may be encoded and decoded “The sign may be encoded in a flag format in units of a coefficient. The sign may be selectively encoded according to a value of the partial block coefficient flag described above. For example, the sign may be encoded only when the coefficient is a non-zero coefficient…”  “The sign may be decoded in a flag format in units of a coefficient. The sign may be selectively decoded according to a value of the partial block coefficient flag described above. For example, the sign may be decoded only when the coefficient is a non-zero coefficient (i.e., the partial block coefficient flag is a first value).” (See Moon, para 0125 and 0164)

Regarding claim 5 and 11, the teachings in Sung already of record, in view of Gu et al. ("Waveform Modeling Using Stacked Dilated Convolutional Neural Networks for Speech Bandwidth Extension." INTERSPEECH. 2017.), hereinafter Gu already of record, and further in view of Moon already of record, as specifically presented in the previous Non-Final Office Action mailed 04/13/2022, have been fully reconsidered.

Regarding Sung and Moon, their teaching respectively have already been discussed above.

As for Gu’s teachings, Gu discloses a method for speech bandwidth extension using stacked dilated convolutional neural network (CNN).  “Our proposed BWE approaches using dilated CNNs follow the framework illustrated in Figure 4. … The method is performed directly on the narrowband speech waveforms and their correlative wideband or high-frequency speech waveforms. At the training stage, the parallel narrowband speech waveforms can be generated by down-sampling the wideband speech in the training corpus and are treated as network inputs. … the output sequences in our BWE methods are the waveform samples of wideband speech or high-frequency component. … Then the processed narrowband speech acts as the input for the acoustic models.” (See Gu, Sect 4, also, figures 2 and 4)

Notwithstanding, said aforementioned teachings of Sung, Lu, Lee, and Moon are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 1 as specifically amended by the applicant and recited.
Regarding independent Claim 5, the aforementioned teachings of Sung, Gu and Moon are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 5 as specifically amended by the applicant and examiner (examiner amended claims 5 and 11 after applicant’s amendment) and recited.
Similarly, regarding independent claim 11, although different in scope from claim 5 and each other, amended independent claims 11 recite features similar to those discussed above, therefore are found allowable for the same reasons as to claim 5.
Furthermore, dependent Claims 3-4, further limit allowable independent Claim 1 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.  Similarly, dependent claims 7-10, further limit allowable independent claim 5 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.  Finally, dependent claims 13-16, further limit allowable independent claim 11 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filippov et al (US Patent Application Publication No.: 20200404257 A1) hereinafter as Filippov.  Filippov discloses a method and apparatus to combine Sign Bit Hiding (SBH) and Residual Sign Prediction (RSP) techniques in video and or image coding to improving and achieving high coding efficiency.  “According to a first aspect of the present disclosure, an apparatus for encoding signs of a set of transform coefficients of a signal is provided. The apparatus comprises processing circuitry that is configured to determine a list of transform coefficients, including a first plurality of transform coefficients out of the set of transform coefficients, according to a first predetermined rule and to select a further transform coefficient, out of the set of transform coefficients and not being included in the list, according to a second predetermined rule. The processing circuitry is further configured to embed the sign of the further transform coefficient in a result of a predetermined function of transform coefficient values in the set of transform coefficients and to perform an estimation procedure for estimating the signs of the transform coefficients in the list. Further, the processing circuitry is configured to determine, for each of the first plurality of transform coefficients, a binary value indicating whether or not the sign of the transform coefficient coincides with the estimated sign of the transform coefficient and to encode the sequence of binary values obtained for the first plurality of transform coefficients using an entropy coding technique.” (See Filippov, para 0049-0052, 0058-0077)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip H Lam whose telephone number is (571) 272-1721.  The examiner can normally be reached 10a.m.-6:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656